         Case 1:19-cr-00366-LGS Document 222 Filed 06/17/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     June 17, 2021


BY ECF

The Honorable Lorna G. Schofield
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Stephen M. Calk, S1 19 Cr. 366 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s Order dated June 11, 2021 (Dkt. 207), and the Court’s April 1,
2021 Trial Procedures During Covid-19 Pandemic, the Government respectfully writes, on
behalf of the parties, to provide the Court with revised exhibit lists (Exs. A and B) and a list of
the witnesses and individuals whose names the jury is likely to hear at trial (Ex. C). The parties
do not believe that any locations should be included within the “Location Instructions” section of
the voir dire.

       The Government will submit a new disc with an updated set of hyperlinked exhibits to
the Court on Monday.

                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                          by: /s/ Paul M. Monteleoni
                                              Paul M. Monteleoni
                                              Hagan Scotten
                                              Alexandra N. Rothman
                                              Assistant United States Attorneys
                                              (212) 637-2219/2410/2580
